         Case 2:21-cv-01572-TLN-KJN Document 3 Filed 09/10/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       ARSHAD WOOD,                                    No. 2:21–cv–1572–TLN–KJN PS

12                        Plaintiff,                     ORDER GRANTING IFP REQUEST;
                                                         ORDER DIRECTING SERVICE (AND
13             v.                                        REQUEST FOR WAIVER OF SERVICE) BY
                                                         THE UNITED STATES MARSHAL
14       COUNTY OF STANISLAUS, et al.,
                                                         (ECF No. 2)
15                        Defendants.
16

17            Plaintiff, who is proceeding without counsel in this action, requests leave to proceed in

18   forma pauperis (“IFP”). 1 (ECF No. 2.) See 28 U.S.C. § 1915 (authorizing the commencement of

19   an action “without prepayment of fees or security” by a person who is unable to pay such fees).

20   Plaintiff’s affidavit makes the required financial showing, and so plaintiff’s request is granted.

21            However, the determination that a plaintiff may proceed without payment of fees does not

22   complete the inquiry. Under the IFP statute, the court must screen the complaint and dismiss any

23   claims that are “frivolous or malicious,” fail to state a claim on which relief may be granted, or

24   seek monetary relief against an immune defendant. 28 U.S.C. § 1915(e)(2). Further, the federal

25   court has an independent duty to ensure it has subject matter jurisdiction over the case. See

26   United Investors Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004).

27
     1
      Actions where a party proceeds without counsel are referred to a magistrate judge pursuant to
28   E.D. Cal. L.R. 302(c)(21). See 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72.
                                                     1
         Case 2:21-cv-01572-TLN-KJN Document 3 Filed 09/10/21 Page 2 of 4


 1            The court finds that plaintiff’s complaint states claims that are sufficiently cognizable to

 2   survive this initial screening inquiry. 2 Accordingly, the court orders service of process on all

 3   named defendants by the U.S. Marshal. See 28 U.S.C. § 1915(d). However, plaintiff must assist

 4   in providing the necessary information and materials for the Marshal to effect service on

 5   plaintiff’s behalf (see paragraphs 5 and 6 below for plaintiff’s required next steps).

 6            Accordingly, IT IS HEREBY ORDERED that:

 7            1.     Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

 8            2.     Service of the complaint is appropriate for the following named defendants:

 9                   (i)     The County of Stanislaus;

10                   (ii)    Stanislaus County Sheriff’s Department;

11                   (iii)   Bret Babbitt; and

12                   (iv)    Vukancic Bozidar;

13            3.     The Clerk of Court shall issue forthwith all process pursuant to Federal Rule of

14                   Civil Procedure 4 without prepayment of costs. The Clerk shall send to plaintiff:

15                   (i)     one copy of this order;

16                   (ii)    one copy of the court’s forthcoming order setting status conference;

17                   (iii)   a copy of the Magistrate Judge Consent/Decline form for each named

18                           defendant; and

19                   (iv)    a summons and a USM-285 form (with related documents) for each named

20                           defendant;

21            4.     The Clerk of Court is directed to serve a copy of this order on the U.S. Marshal;

22   ///

23   ///

24   ///

25   ///

26
     2
27     The court reserves decision on the merits of plaintiff’s claims until the record is sufficiently
     developed. This order does not preclude any defendant from challenging plaintiff’s complaint
28   through a timely motion under Rule 12 or other appropriate method.
                                                        2
     Case 2:21-cv-01572-TLN-KJN Document 3 Filed 09/10/21 Page 3 of 4


 1     Plaintiff’s Required Submission of Documents to U.S. Marshal

 2        5.     Within 30 days from the date of this order, plaintiff shall submit to the U.S.

 3               Marshal (501 I Street, 5th Floor, Sacramento, CA 95814) the following:

 4               (i)       Four copies of this order;

 5               (ii)      Four copies of the court’s order setting status conference;

 6               (iii)     Four copies of the Magistrate Judge Consent/Decline form;

 7               (iv)      A completed summons and completed USM-285 form for each defendant;

 8                         and

 9               (v)       Five copies of the complaint;

10        6.     Within 10 days of submitting these documents to the U.S. Marshal, plaintiff shall

11               file with the court a statement indicating that the documents have been submitted;

12     Marshal’s Request for Waiver of Service

13        7.     Within 14 days of receipt of plaintiff’s submitted documents, the U.S. Marshal

14               shall notify each defendant of the commencement of this action and request a

15               waiver of service of summons in accordance with the provisions of Federal Rule of

16               Civil Procedure 4(d) and 28 U.S.C. § 566(c);

17        8.     If a defendant waives service, the defendant is required to return the signed waiver

18               to the U.S. Marshal within 30 days from the date the request was sent;

19                      a. Failure to return the signed waiver may subject a defendant to an order to

20                         pay service costs under Federal Rule of Civil Procedure 4(d)(2); and

21                      b. The filing of an answer or a responsive motion does not relieve a defendant

22                         of this requirement;

23        9.     The U.S. Marshal shall file returned waivers of service of summons, as well as any

24               requests for waivers that are returned as undelivered, as soon as they are received;

25     Marshal’s Service of Process

26        10.    If a defendant does not return a signed waiver of service of summons within 30

27               days from the date the waiver request was sent, the U.S. Marshal shall:

28                      a. Within 60 days of the expiration of the waiver deadline, personally serve
                                                        3
      Case 2:21-cv-01572-TLN-KJN Document 3 Filed 09/10/21 Page 4 of 4


 1                            process––along with a copy of this court’s order setting status conference,

 2                            a Magistrate Judge Consent/Decline form, and a copy of this order––on

 3                            each of the named defendants in accordance with Federal Rule of Civil

 4                            Procedure 4 and 28 U.S.C. § 566(c), and shall command all necessary

 5                            assistance from any last known employer of a defendant to execute this

 6                            order. The U.S. Marshal shall maintain the confidentiality of all

 7                            information so provided pursuant to this order; and

 8                        b. Within 14 days after personal service is effected, file the return of service,

 9                            along with evidence of any attempts to secure a waiver of service of

10                            summons and of the costs subsequently incurred in effecting service on the

11                            defendant. Such costs shall be enumerated on the USM-285 form and shall

12                            include the costs incurred by the U.S. Marshal’s office for photocopying

13                            additional copies of the summons and complaint and for preparing new

14                            USM-285 forms, if required. Costs of service will be taxed against the

15                            personally served defendant in accordance with the provisions of Federal

16                            Rule of Civil Procedure 4(d)(2).

17               11.   In the event the U.S. Marshal is unable, for any reason, to effect service on any

18                     defendant within this time frame, the Marshal shall report that fact, and the reasons

19                     for it, to the undersigned;

20       Miscellaneous Orders

21               12.   Following service, or waiver of service, defendants shall reply to the complaint

22                     within the time provided in Federal Rule of Civil Procedure 12(a); and

23               13.   Failure to comply with this order may result in any appropriate sanctions,

24                     including monetary sanctions and/or dismissal of the action pursuant to Federal

25                     Rule of Civil Procedure 41(b).

26   Dated: September 10, 2021

27
     wood.1572
28
                                                          4
